Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Altman on November 29, 2021.
	Claim 16 was changed to read as follows:
--Claim 16.	 A method for determining an amount of one or more proteins in a solution comprising:
(a) providing at least a first solution that is known to contain or suspected of
containing one or more protein(s),
(b) mixing at least one foam-suppressing and/or foam-destroying substance comprising an alkoxylated fatty acid ester into the first solution, resulting in a second solution,
wherein the second solution is a homogeneous mixture comprising the first solution and
the alkoxylated fatty acid ester, and
(c) determining the amount of the one or more protein(s) in the second solution. –
On line 3 of claim 23, the phrase “wherein at least one foam-suppressing and/or foam-destroying substance” was changed to –wherein the at least one foam-suppressing and/or foam-destroying substance--. On lines 4-5 of claim 23, the phrase “the foam-suppressing and/or foam-destroying substance” was changed to –the at least one foam-suppressing and/or foam-destroying substance--.
On both lines 2-3 and lines 4-5 of claim 29, the phrase “the foam-suppressing and/or foam-destroying substance” was changed to –the at least one foam-suppressing and/or foam-destroying substance--. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/636,306 is being allowed since none of the prior art of record teaches or fairly suggests a method of determining an amount of proteins in a solution comprising the steps of mixing an alkoxylated fatty acid ester as a foam-suppressing and/or foam-destroying substance with a first solution containing or suspected of containing one or more proteins to form a second solution, wherein the second solution is a homogeneous mixture of the first solution and the alkoxylated fatty ester, and then determining an amount of protein in the second solution. The closest prior art to Ribbe et al (US 6,864,100) teaches of a method for determining an amount of protein in a solution comprising layering a foam-suppressing and/or foam-destroying agent on top of a first solution containing a protein (i.e. a cell lysate) located in a chamber of a multi-chamber container, the first solution with the foam-suppressing and/or foam-destroying substance layered thereon is then passed through a filter to form a filtrate, the filtrate is added to a chromatography matrix which binds to the proteins in the filtrate while the remaining components including any foam-suppressing and/or foam-destroying substance is washed from the chromatography matrix, the proteins bound to the matrix are eluted using an elution buffer, and then the proteins in the elution buffer are measured. In the method taught by Ribbe et al, the elution buffer containing the proteins to be measured does not contain a foam-suppressing and/or foam-destroying agent comprising an alkoxylated fatty acid ester since the elution buffer is not a homogeneous mixture of the first solution containing proteins and the alkoxylated fatty ester ester.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        November 30, 2021